DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-20 are directed to Group II, non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose either single or in combination the claimed a pump for delivering a fluid including: a pump housing that defines at least one reservoir and a chamber defined between the first end and the second end to receive the fluid; and a plunger assembly having at least one plunger arm and a cannula fluidly coupled to the at least one plunger arm to dispense the fluid from the pump, the at least one plunger arm receivable within the first end of the at least one fluid reservoir, the at least one plunger arm defining an internal conduit to receive the fluid from the at least one fluid reservoir, the internal conduit is fluidly coupled to the cannula, and the plunger assembly is movable in a first direction relative to the pump housing to advance the at least one plunger arm within the at least one fluid reservoir to dispense the fluid from the at least one fluid reservoir out of the pump via the cannula.
The closet prior art of record is Dorman et al. (US 4,772,263), Arnitz (US 10,363,361), however these references do not disclose the device as claimed or described above.
1) Dorman discloses a pump for delivering a fluid comprising: a pump housing 26 that defines at least one reservoir 30 and a chamber 32 (and the chamber wherein the arrow 62 located within, in Fig. 3) defined between the first end 60 and the second end 34 to receive the fluid; and a plunger assembly 56 
Dorman fails to disclose that the cannula fluidly coupled to the at least one plunger arm to dispense the fluid from the pump; the internal conduit of the plunger arm 56 does not receive the fluid from the reservoir 30; Dorman fails to disclose that the internal conduit is fluidly coupled to the cannula; and the plunger assembly is movable in a first direction relative to the pump housing to advance the at least one plunger arm 56 within the at least one fluid reservoir to dispense the fluid from the at least one fluid reservoir out of the pump via the cannula.

2) Arnitz discloses a pump for delivering a fluid comprising: a pump housing 124 defines at least one reservoir 116 having a circumferentially open first end 118, a circumferentially closed second end (at a bottom of the reservoir 116), a chamber (an interior space of the pump housing 124); 
a plunger assembly 132 having at least one plunger arm 120 and a cannula 122 fluidly coupled to the at least one plunger arm  120 to dispense the fluid from the pump, the at least one plunger arm 120 receivable within the first end 118 of the at least one fluid reservoir, and the plunger assembly is movable in a first direction (when the plunger arm 120 pushes to the second end of the reservoir) relative to the pump housing to advance the at least one plunger arm within the at least one fluid reservoir to dispense the fluid from the at least one fluid reservoir out of the pump via the cannula.
Arnitz fails to disclose that:  chamber defined between the first end and the second end to receive the fluid; the at least one plunger arm defining an internal conduit to receive the fluid from the at least one fluid reservoir, the internal conduit is fluidly coupled to the cannula,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783